Entered: January 28th, 2019
                              Case 18-19062   Doc 42    Filed 01/28/19     Page 1 of 2
Signed: January 28th, 2019

SO ORDERED




             UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MARYLAND

    In re:                                              :
                                                        :
    MARIA ALVAREZ-HERNANDEZ and                         :    Case No. 18-1-9062-TC
    LUIS H. HERNANDEZ,                                  :    Chapter 13
                       Debtor(s).                       :
                                                        :

                               ORDER TO PAY DEBTOR’S WAGES TO TRUSTEE
            It appearing that LUIS H. HERNANDEZ, S.S.N. XXX-XX-4990 (if a complete social security
    number is required for identification, contact the trustee’s office: (410) 290-9120), the above-named
    debtor, filed a plan under Chapter 13 of Title 11 of the United States Code, that the plan was confirmed
    by this Court, that, under the provisions of 11 U.S.C. § 1325(c), any entity from whom the debtor receives
    income shall pay all of any part of such income to the Trustee as may be ordered by the Court, and that a
    portion of the debtor’s earning from services are necessary for the execution of the debtor’s plan.
            It further appearing that the debtor is employed by:
                                    GOVERNMENT OF THE DISTRICT OF COLUMBIA
                                    441 4TH STREET, NW
                                    SUITE 420 SOUTH
                                    WASHINGTON, DC 20001
                                    Attn: Payroll
            NOW, THEREFORE, it is by the United States Bankruptcy Court for the District of Maryland
            ORDERED, that the named employer is directed to deduct from the earning of the debtor the sum
    of $585.60 each calendar month, beginning with the pay period next succeeding the employer’s receipt of
    this Order, and pay the amount deducted, within 15 calendar days of the close of each calendar month,
    into the Trustee’s lockbox as follows:
                                    Timothy P. Branigan, Trustee
                                    P.O. Box 480
                                    Memphis, TN 38101-0480
    until further notification by the Trustee or Order of the Court; and it is further

                                                       -1-
                     Case 18-19062      Doc 42     Filed 01/28/19     Page 2 of 2



        ORDERED, that, until Order of the Court, the employer shall not make any deduction for account
of any garnishments, wage assignment, credit union or any other purpose except for deductions for income
taxes, social security contributions, union dues, insurance or health and welfare plans pursuant to the
debtor’s employment contract, collections of amounts due for repayment of any loan from a qualified
employer-sponsored pension, profit-sharing or other tax-exempt retirement plan, and child support
withholdings for current obligations pursuant to an order of a competent jurisdiction; and it is further
        ORDERED, that the employer shall notify the Trustee if the debtor’s employment terminates.

copies to:

Timothy P. Branigan, Trustee                       Government of the District of Columbia
9891 Broken Land Parkway, #301                     441 4th Street NW
Columbia, MD 21046                                 Suite 420 South
                                                   Washington, DC 20001

Maria Alvarez-Hernandez                            Kim D. Parker, Esquire
Luis H. Hernandez                                  2123 Maryland Avenue
9123 6th Street                                    Baltimore, MD 21218
Lanham, MD 20706

                                          END OF ORDER




                                                 -2-
